       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 1 of 14



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

MACHELLE JOSEPH,

            Plaintiff,                             CIVIL ACTION FILE NO.
                                                   1:20-CV-00502-TCB
            v.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA;
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and SHOSHANNA ENGEL, in her individual
capacity,

            Defendants.


    DEFENDANTS PETERSON, STANSBURY, LEWIS, AND ENGEL’S
             REPLY BRIEF IN SUPPORT OF THEIR
         MOTION TO DISMISS PLAINTIFF’S COMPLAINT


      COME NOW, George P. Peterson, Marvin Lewis, Todd Stansbury, and

Shoshanna Engel (the “Individual Defendants”), in their individual capacities, by

and through counsel, the Attorney General for the State of Georgia, and submit this

Reply Brief in support of their Motion to Dismiss Plaintiff’s Complaint.




                                         1
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 2 of 14




               ARGUMENT AND CITATION OF AUTHORITY1

    I. Joseph fails to state a claim for intentional sex discrimination against
       the Individual Defendants.2
       Joseph is correct in that, generally speaking, a plaintiff need not plead a

prima facie case to survive a motion to dismiss, and that she must only provide

enough factual matter, taken as true, to suggest intentional discrimination. (Resp.

Br. p. 29.) Her complaint, however, fails to meet this bar.

          a. Stansbury

       Joseph’s sex discrimination claim against Stansbury can only rest on her

termination.3 Her argument that the Court may consider all of the other allegations

in her complaint as “background evidence” against Stansbury (or any other

Individual Defendant) should be rejected. A government official sued under § 1983

is only responsible for his or her own actions. Ashcroft v.Iqbal, 556 U.S. 662, 677

(2009); see also Thomas v. Fla. Highway Safety & Motor Veh., Case. No. – 2019
1
  Because the Individual Defendants’ positions are set forth fully in their Brief in
Support of their Motion to Dismiss (“Ind. Def. Br.”), which is incorporated by
reference, this Reply will focus only on specific arguments raised in Joseph’s
Consolidated Response (“Pl. Resp.”). Defendants’ lack of a response to any of
Joseph’s individual arguments herein should not be interpreted as an abandonment
of any of the arguments raised in their Motion to Dismiss. Defendants stand on the
arguments made in their original brief.
2
  The Individual Defendants incorporate by reference the arguments made in
support of co-Defendant BOR’s Motion to Dismiss in both its original brief in
support (ECF No. 3) and its Reply brief, filed contemporaneously herewith.
3
  Joseph’s allegations about “disparate funding” are insufficient to state an adverse
action within the meaning of § 1983. See Part I.c., infra, and Ind. Def. Br., Part
III.B.ii.
                                          2
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 3 of 14



U.S. Dist LEXIS 66129, *8-11 (M.D. Fla. 2019) (finding plaintiff’s shotgun

pleading against individual defendants inappropriate for incorporating “irrelevant”

allegations into every count). Stansbury has only been the Athletics Director since

late 2016; thus, allegations about disparate treatment Joseph claims to have been

subject to “throughout her employment” cannot be imputed to him. The only action

identified in the complaint in which Stansbury is alleged to have personally

participated is Joseph’s termination.4 Now, in response to Defendants’ motion,

Joseph also points to allegations regarding the various NCAA investigations into

WBB and MBB and her perception that WBB was not adequately supported by

Stansbury. (Pl. Resp. p. 31.) First, this argument is a clear illustration of the

problem with Joseph’s complaint, as Count Five does not include these in the list

of adverse actions for which Joseph seeks relief. (See Compl., ¶¶ 265-274, listing

“disparate funding” and Joseph’s termination as the adverse actions for which

redress is sought from Stansbury.) Second, as noted in Defendant BOR’s brief in

support of its partial motion to dismiss, (ECF No. 3, p. 12-13), the NCAA inquiries

are, by and large, irrelevant because they were not the basis for her termination and

they did not trigger any other adverse actions against Joseph. In her response brief,


4
  With regard to her complaint of “disparate funding,” Joseph alleges only that
Stansbury was “in a position of authority to take responsive action” and failed to
do so. This is insufficient to state claim for individual liability under §1983 for the
reasons explained in Part I.b., infra, and Part III.B.i. of the Individual Defendant’s
Brief.
                                            3
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 4 of 14



Joseph attempts to capitalize on her intentionally ambiguous pleading by putting

forth arguments for claims that were never actually identified in the complaint

itself. This court should reject her efforts to do so.

      With respect to her termination, Joseph attempts to point to Pastner as an

appropriate comparator, but again the allegations in the complaint do not give rise

to such a finding. Joseph does not properly allege that Pastner was similarly

situated to her. Pastner was never accused of, or found by an external investigator

to have actually engaged in, the practice of abusing his student athletes. There are

no allegations that Pastner employs the same “aggressive” coaching techniques

used by Joseph and yet was not investigated or disciplined for that behavior. For

the claim against Stansbury in particular, there are no allegations that any other

coach was on a Final Written Warning by the time he came into his position as

Athletic Director and were subsequently found to have engaged in misconduct by

an outside investigator.5

      Joseph has made it abundantly clear that she believes she was terminated for

coaching practices that would have been acceptable, if she were a man. What she

has failed to do, however, is allege any facts which would support such a


5
 In her brief, Joseph claims that she has properly alleged that “Stansbury was
behind the efforts to manufacture a pretext to terminate Joseph.” (Pl. Resp., p. 39.)
She cites to paragraphs 188-194 and 198 of the complaint in support of this bold
assertion. A plain reading of those paragraphs, however, shows that they do not
support her argument.
                                          4
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 5 of 14



conclusion. “Speculation cannot defeat a motion to dismiss.” Spears v. KMG

Enters., Case No. 1:18-cv-01548-KOB, 2019 U.S. Dist. LEXIS 2434m *7 (N.D.

Ala. 2019). In her response, Joseph fails to point to any allegation in the complaint

that any other coach at Georgia Tech, much less any male coach, engaged in the

same “aggressive coaching practices” employed by Joseph and yet was not

similarly disciplined by Stansbury.6 As a result, Joseph has failed to plead any facts

which tend to establish that Stansbury acted with animus towards women when he

terminated her employment and her § 1983 claim against him is due to be

dismissed.

          b. Peterson

      In asserting a § 1983 claim against Peterson, Joseph appears to rely on a

theory of respondeat superior. However, “[i]t is well established in this Circuit that

supervisory officials are not liable under § 1983 for the unconstitutional acts of

their subordinates on the basis of respondeat superior or vicarious liability.”

Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003) (internal quotation marks

omitted). “Instead, supervisory liability under § 1983 occurs either when the

supervisor personally participates in the alleged unconstitutional conduct,” which

Joseph has failed to allege, “or when there is a causal connection between the

actions of a supervising official and the alleged constitutional deprivation.” Id.

6
 The absence of such allegations is notable, if only because Joseph appears to
claim that her methods are mainstream for male coaches.
                                         5
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 6 of 14



Further, “[t]he standard by which a supervisor is held liable in [his] individual

capacity for the actions of a subordinate is extremely rigorous.” Id.

      As noted in the Individual Defendants’ original brief, the allegations against

Peterson are very thin. Most of them are made “upon information and belief” or are

otherwise conclusory and do not warrant the assumption of truth. There are no

allegations that Peterson personally took any action of which Joseph now

complains. She rests her claim against Peterson on his alleged failure to act, but

there are no allegations which would tend to establish that Peterson directed

anyone to act unlawfully, or that he knew that they would act unlawfully and failed

to stop them from doing so. See Cottone, 326 F.3d at 1360; see also Hoffman v.

Office of the State Atty, Case No. 18-11831, 2019 U.S. App. LEXIS 35745, *19-20

(2019) (unpublished) (observing that plaintiff’s allegations regarding supervisory

liability were not supported by sufficient factual allegations). There are also no

allegations that Peterson harbored any discriminatory intent towards women when

taking – or failing to take – any specific actions. At best, Joseph has alleged that

while Peterson was President of a large public institution, with thousands of

students and staff to oversee, some of his subordinates engaged in what she

believes were discriminatory practices. This is insufficient to state a claim for




                                           6
       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 7 of 14



personal liability against a government official under §1983. Joseph’s claim

against Peterson is due to be dismissed.7

         c. Lewis

      Joseph’s § 1983 claim against Lewis is predicated on his allocation of funds

to WBB when setting the yearly budget for the Athletics Department. Her entire

complaint against Lewis rests on allegations that he did not allocate WBB

resources which were equal to those allocated to MBB. However, as noted in the

Individual Defendants’ original brief, even Title IX implementing regulations

recognize that “unequal expenditures for male and female teams” does not, alone,

constitute sex discrimination. 34 C.F.R. § 106.41(c); see also Grandson v. Univ. of

Minn., 272 F.3d 568, 576 (8th Cir. 2001). Joseph does not even attempt to address

this regulation in her response. WBB was not entitled to funding that matched,

dollar for dollar, that of MBB for a variety of reasons that have nothing to do with

Joseph’s sex or the sex of her players. The multi-million dollar budget for a large

public athletics department is a complex undertaking; there are going to be

differences between the teams and those financial differences, alone, “do not in

themselves offer conclusive documentation of discrimination.” Grandson, 272

F.3d at 576 (quoting OCR Policy Interpretation, 44 Fed. Reg. at 71,414).



7
 Joseph’s claim against Peterson is also due to be dismissed for the reasons her
claim against Stansbury fails. See Part. I.a., supra.
                                           7
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 8 of 14



      The nonbinding cases cited by Joseph are unavailing. In Hill v. City of New

York, the court considered a “pattern or practice” claim of race discrimination

based, in part, on allegations of insufficient funding. 136 F.Supp.3d 304 (E.D.N.Y.

2015). In Hill, the plaintiffs complained of insufficient resources as well as serious

staffing issues which affected the health and safety of 911 operators. The District

Court found that plaintiffs had alleged an “overarching” pattern of “over-work,

under-staffing, and punitive measures … motivated by racial animus.” Id. at 333.

Underfunding a 911 call center to the point where employees were working double

shifts with no breaks for meals or rests, were routinely under staffed and required

to work double overtime, and punishing employees who did not comply with these

rigorous staffing requirements, see id. at 325, would constitute an “adverse job

action” because it represents a “serious and material” change in the terms and

conditions of their employment. The context of this case is clearly quite different.

Joseph is complaining that WBB did not receive the exact same budget as MBB,

but she has not produced any statute, regulation, policy interpretation, or case law

which would establish that giving WBB fewer resources than MBB is, on its own,

an adverse action against her upon which a claim of sex discrimination can rest.8


8
  Joseph’s reliance on Mehus v. Emporia State University, 295 F.Supp.2d 1258 (D.
Kan. 2004) (Resp. Br. p. 35) is also inapposite. In ruling that the plaintiff’s Title IX
claim could go forward, the district court explicitly noted that she was not required
to allege discriminatory intent. Id. at 1271. However, at issue here is a §1983
claim, which, in the Eleventh Circuit, always requires a showing of discriminatory
                                           8
        Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 9 of 14



      Even if disparate funding could constitute an adverse job action in the

context of this case, Joseph has failed to plausibly allege that Lewis’s decisions

were made on the basis of anti-female sentiment. Joseph points to Lewis’s “hostile

responses” to her complaints of discriminatory treatment as allegations which

support her discrimination claim against Lewis. (Resp. Br. p. 33) However, the

citations she provides to specific paragraphs in the complaint do not support her

argument. The allegations upon which she relies are about her statements to Lewis;

they say very little about Lewis’s reactions. At most, she alleges that Lewis was

“visibly frustrated” with her. This single allegation is insufficient to state a

plausible claim of sex discrimination and Joseph has not otherwise plausibly

alleged that Lewis, in making routine budgeting decisions, targeted her because of

her sex or the sex of her players.

          d. Engel

      In her response brief, Joseph claims that Engel “actively facilitated” the

allocation of inferior resources to the WBB team. Again, she cites to a number of

conclusory allegations in the complaint which allege, “upon information and

belief,” that Engel “failed to direct GT/GTAA to allocate financial resources

equitably to Coach Joseph and the WBB because of Coach Joseph’s sex and/or the


animus. See Holton v. City of Thomasville Sch. Dist., 425 F.3d 1325 (11th Cir.
2005) (“[I]t is well established that proving intent to discriminate is the essential
element of an equal protection claim.”).
                                           9
       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 10 of 14



sex of the athletes she coached.” (Resp. Br., p. 36.) These allegations are

conclusory and due no weight. The remaining allegations cited by Joseph in

support of her claim against Engel are scant and do not support a finding that Engel

had or exercised any authority over the budgeting process, or that Engel personally

participated in any alleged disparate funding.9 There are no allegations that Engel

participated in Joseph’s termination.

       At most, Joseph faults Engel for a single compliance investigation in 2018 in

which Joseph claims that Engel subjected WBB to a “seemingly baseless”

compliance inquiry, but offers no further details. (See Compl., ¶ 169.) This lone

instance of perceived discrimination, which apparently resulted in no findings, no

disciplinary action, and no loss of pay or other benefits, does not suffice to state a

claim for unlawful sex discrimination against Engel in her personal capacity.

    II. The Individual Defendants are entitled to qualified immunity.
       Even if Joseph has plausibly stated a § 1983 claim against any of the

individual defendants, they are each entitled to qualified immunity. Joseph

concedes that the Individual Defendants were acting within their discretionary


9
 Engel also incorporates the arguments made in Parts I.b.-c., supra, and in the
Individual Defendants’ original brief, regarding supervisory liability and the lack
of an adverse action. Additionally, Joseph’s allegations indicate that Engel favored
Lewis’s budgeting decisions because he is her romantic partner. Engel denies that
she showed any deference to Lewis because of their relationship, but even if that
were true, it is insufficient to state a claim for sex discrimination. See ECF No. 4,
fn. 9.
                                             10
       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 11 of 14



authority and she has failed to show how they acted in contravention of “clearly

established law” when taking the actions each of them took. As the Individual

Defendants explained in their brief, the “clearly established” inquiry is “undertaken

in light of the specific context of the case, not as a broad general proposition.”

Leslie v. Hancock Cnty Bd. of Educ., 720 F.3d 1338, 1345 (11th Cir. 2013). Put

another way: everyone knows that an employer or supervisor cannot discriminate

against someone based on their sex. That is the “broad general proposition” which

is insufficient to show “clearly established” law for purposes of a qualified

immunity defense. However, Joseph must show that, in the context of this case, it

was or should have been clear to these individuals that the actions they are accused

of would constitute unconstitutional sex discrimination. See, e.g., Rioux v. City of

Atlanta, 520 F.3d 1269, 1283 (11th Cir. 2008) (asking whether “a reasonable fire

chief and a reasonable chief operating officer of a city would know that demoting a

high-ranking, subordinate, discretionary officer in the factual circumstances

presented here violated clearly established law” and answering in the negative).

When properly framed, the pertinent questions in this case are:

       Would Stansbury or Peterson know that it is unconstitutional sex
discrimination to fire a coach – who already had a disciplinary record and final
written warning against her – for abusing her players and staff following an outside
investigation which substantiated the claims of abuse, particularly when there are
no allegations that any other coach behaved in a similar fashion?




                                          11
       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 12 of 14



      Would Lewis know that it is unconstitutional sex discrimination against
Joseph to allocate fewer funds to WBB than to MBB, particularly in light of
federal regulations which say that this action, on its own, is not a violation of law?

       Would Engel know that it is unconstitutional sex discrimination against
Joseph to subject WBB to a single compliance investigation which apparently did
not disrupt anything or result in any findings, discipline, or loss of pay or benefits
to Joseph?

The answer to each question is no.

      Joseph points to a single case in support of her argument against qualified

immunity, Nicholson v. Georgia Department of Human Resources, 918 F.2d 145

(11th Cir 1990), but that case fails to shed any light on the precise contours of the

constitutional claims at issue here. As such, it is insufficient to satisfy the “clearly

established law” inquiry. Nicholson involved a situation in which three people who

worked in the same unit were redistributed after abolition of the unit and only the

female employee experienced what was essentially a demotion. Id. at 146-148. Her

job duties were substantially diminished and she was required to work in a hot

storage room with no windows or ventilation while her male counterparts were

given positions of their choosing and the Defendants offered no legitimate reasons

for the differential treatment. This is easily distinguished from the case at bar and,

at best, serves as a simple restatement of the generally acknowledged proposition

that an employer should not discriminate based on sex. It does not, however,

constitute existing precedent which would have “placed the statutory or

constitutional question beyond debate.” White v. Pauly, 580 U.S. at ___, 137 S. Ct.
                                           12
       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 13 of 14



548 (2017). The Individual Defendants are all entitled to qualified immunity and

Joseph’s claims against them must be dismissed.

      Respectfully submitted, this 9th day of March, 2020.

                               CHRISTOPHER M. CARR                   112505
                               Attorney General

                               BRYAN K. WEBB                          743580
                               Deputy Attorney General

                               s/ Katherine P. Stoff
                               KATHERINE POWERS STOFF                 536807
                               Senior Assistant Attorney General

                               s/ Courtney C. Poole
                               COURTNEY C. POOLE                      560587
                               Assistant Attorney General
Please serve:

Katherine Powers Stoff
Senior Assistant Attorney General
Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Telephone: (404) 656-3393
Email: kstoff@law.ga.gov




                                        13
       Case 1:20-cv-00502-TCB Document 20 Filed 03/09/20 Page 14 of 14



                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(C) in 14-point Times New Roman

type face.

                               This 9th day of March, 2020.

                                      s/ Courtney C. Poole
                                      Assistant Attorney General




                                        14
